Citation Nr: 1012594	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the character of the Appellant's discharge is a bar 
to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Appellant had active service from March 1979 to May 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 administrative decision 
of the Buffalo, New York, Regional Office which determined 
that the Appellant's under other than honorable conditions 
discharge from a period of active service from March 12, 
1979, to May 18, 1983, constituted a bar to Department of 
Veterans Affairs (VA) benefits.  

This appeal is REMANDED to the New York, New York, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Appellant if further 
action is required on his part.  


REMAND

In a May 2006 written statement, the Appellant advanced that 
"I pray as my case is before the Board of Navy Records 
Correction to correct this unjust [other than honorable] 
discharge!"  The Board observes that there is no indication 
in the record as to the outcome of the Appellant's petition 
to the Board for Correction of Naval Records (BCNR).  The VA 
should obtain all relevant governmental records which could 
potentially be helpful in resolving the Appellant's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the BCNR and request that it 
provide a copy of its decision as to the 
Appellant's Application for Correction 
of Military Records and copies of all 
documentation developed in association 
with the decision for incorporation into 
the record.  

2.  Then readjudicate the issue of 
whether the character of the Appellant's 
discharge is a bar to VA benefits.  If 
the benefits sought on appeal remain 
denied, the Appellant and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

